Citation Nr: 0411431	
Decision Date: 04/07/04    Archive Date: 05/11/04

DOCKET NO.  03-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial evalution in excess of 10 percent 
disabling for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Adjutant General's Office


ATTORNEY FOR THE BOARD

C. L. Eckart






INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.  He served in Vietnam, and received the Purple 
Heart.  

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of September 2002 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for PTSD and assigned a 10 percent 
initial rating.


FINDING OF FACT

The veteran's PTSD has been manifested primarily by symptoms 
such as sleep problems, irritability, hypervigilance and 
startle response that is productive of some social and 
occupational impairment.  He has Global Assessment of 
Functioning (GAF) scores ranging from 55 to 75.  The veteran 
has maintained a good relationship with his wife, family and 
friends and is retired.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for PTSD have been 
met, but no more.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.132; 38 C.F.R. 
§ 4.130; Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist and Notify

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004)  held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.  

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The appellant was notified, by 
means of the discussion in a September 2002 rating, June 2003 
statement of the case (SOC), August 2003 supplemental 
statement of the case (SSOC) and December 2003 SSOC, of the 
applicable law and reasons for the denial of his claim, 
including the VCAA.  In letters dated in December 2001 and 
July 2003, the RO advised the appellant and of the 
responsibilities of the VA and the claimant are in developing 
the record.  

Specifically, the appellant was notified that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency, including VA, Vet Center, service department, 
Social Security, and other federal agencies.  He was advised 
that it was his responsibility to respond in a timely matter 
to the VA's requests for specific information and to provide 
a properly executed release so that VA could request the 
records for him.  The appellant was also asked to advise VA 
if there were any other information or evidence he considered 
relevant to his claim so that VA could help by getting that 
evidence.  The veteran is noted to have sent a letter to the 
RO in August 2003 stating that he had no additional evidence 
to send.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, the RO obtained service 
medical records, post service VA records, and VA 
examinations.  There is no indication that there are any 
outstanding medical records or other information that are 
relevant to this appeal.  

In regard to processing deadlines, the RO advised the 
appellant to send in any additional information or evidence 
in support of his claim on a certain date, approximately 30 
days from the date of the letters.  The RO further advised 
the appellant that if no information and evidence had been 
received within that time, his claim would be decided based 
only on the evidence the RO had previously received and any 
VA examinations or medical opinions of record.  These 
advisements are in compliance with current statutes.  See 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  This provision is retroactive to November 9, 
2000, the effective date of the VCAA.  The Board concludes 
that VA has met its duty to assist in this matter.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  The Court in Pelegrini found, on the one hand, 
that the failure to provide the notice until after a claimant 
has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
supra.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F 3d 1369 (Fed. Cir. 2004).   (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  
In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, supra.  Similarly, a claimant is 
not compelled under 38 U.S.C. § 5108 to proffer new and 
material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either 
the AOJ or the Board becomes final that a claimant has to 
surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error, particularly in light of the 
Board's award of an increased initial evaluation.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices. 

Therefore, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required, 
and a remand is not in order. See 38 U.S.C.A. § 5103A(b)(3) 
(West 2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997).

II.  Increased initial evaluation for PTSD

The RO, in a September 2002 rating decision, granted service 
connection for PTSD (based on combat stressors), and assigned 
an initial 10 percent rating for this disability.  The 
veteran has perfected an appeal as to the initial rating.  

The CAVC has held that there is a distinction between a claim 
based on disagreement with the original rating awarded and a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  The distinction may be important in 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous and in 
determining whether the veteran has been provided an 
appropriate statement of the case. Id. at 126 and 132.  With 
an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found. Id. at 126. With an increased rating claim, ". . . the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions. Fenderson, 12 Vet. App. at 
132.  Therefore, the Board will consider the issue of 
entitlement to an initial rating in excess of 10 percent for 
PTSD, including entitlement to a "staged rating."

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2003).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2003).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2003).  Once the evidence 
is assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed. Id.

PTSD is rated under the "General Rating Formula for Mental 
Disorders,"Diagnostic Code 9411.  38 C.F.R. § 4.130 (2003).  
These criteria contemplate that a 10 percent evaluation is 
warranted for occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  A 30 percent evaluation is warranted for PTSD 
which is productive of occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsess ional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assigned for total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  In addition, the evaluation must be 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination. Further, when evaluating the level 
of disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment. 38 C.F.R. § 4.126 
(2003).  

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2003).  GAF scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsess ional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job). Id.  A 
GAF score of 51-60 indicates moderate difficulty in social, 
occupational, or school functioning.  (e.g., few friends, 
conflicts with peers or coworkers) Id.  A GAF score of 61-70 
indicates some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational or 
school functioning (e.g. occasional truancy, or theft within 
the household) but generally functioning well, has some 
meaningful interpersonal relationships.  Id.  A GAF of 81 to 
90 reflects absent or minimal symptoms (e.g. mild anxiety 
before an exam) good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, no more than everyday concerns 
(e.g. an occasional argument with family members.) Id.

The evidence reveals that in September 2001 the veteran was 
seen by primary care for complaints that included difficulty 
with nightmares, poor sleeping and flashbacks of his military 
service.  He reported that these symptoms had occurred 
nightly for the last 20 years.  He denied feeling depressed, 
but at times was consumed by his thoughts about the war and 
unable to function.  In November 2001 the veteran was 
referred for counseling due to complaints of increased but 
chronic sleep difficulties due to nightmares and early 
morning awakening.  He cited memories of Vietnam triggered by 
everyday events and also a heightened sense of alertness.  He 
described the sleep problems having worsened since his 
retirement and back surgery about two years ago.  He also 
endorsed flashbacks, hypervigilance emotional numbing and 
survivor guilt.  An intake record from November 2001 revealed 
an intake GAF score of 60.  A December 2001 counseling record 
revealed the veteran's complaints of increased irritability 
and intrusive thoughts in addition to nightly dreams and 
early awakening problems.  The counselor observed that the 
veteran likely needed medication to curb the anxiety and 
tension.  

A VA psychiatric consult from May 2002 yielded the above 
complaints, interfering with his daily life, such as being 
unable to relax due to irritability.  He indicated that 
helicopters flying overhead caused him to freeze.  He 
indicated that even pleasurable activities such as golf were 
limited by his symptoms and that he was worried that his 
functioning as a husband and father could be adversely 
affected by his symptoms.  Mental status exam revealed his 
mood was low and his affect was restricted.  He appeared 
extremely anxious and tense and somewhat preoccupied with 
problems.  He indicated that he found it very difficult to 
see a psychiatrist about his problems but felt that he needed 
to before his symptoms worsened and restricted him form 
enjoying pleasurable activities.  He denied homicidal or 
suicidal ideations and did not exhibit paranoid thought.  
However he did have the Vietnam flashbacks and multiple 
triggers that would evoke these responses.  He was 
claustrophobic in groups.  The Axis I diagnosis was PTSD and 
Axis IV diagnosis noted escalating symptomatology and not 
being helped by therapy.  The GAF score was 60.  He was 
recommended continued therapy and taking of medications.   

An August 2002 VA examination related the veteran's Vietnam 
history and current symptoms.  He reported that it was 
difficult over time dealing with multiple stressors and 
indicated that he could not remember one month during TET.  
He described feeling chronically tense and anxious.  He 
described near flashback type experiences when hearing 
helicopters.  He described recurrent intrusive thoughts and 
recollections and described significant emotional distress as 
well.  He described significant avoidance symptoms such as 
putting forth significant effort not to think or talk about 
his experiences.  There were definite psychogenic amnesiatic 
symptoms noted and also decreased ability to enjoy things.  
He used to be an avid golfer, but had lost interest due to 
increased anxiety.  He also had avoidance symptoms, 
indicating that crowds were very difficult to deal with.   He 
tried to avoid any kind of experiences with helicopters.  The 
examiner indicated that overall the veteran had slight 
avoidance of symptoms, but there was no clear evidence of 
detachment or estrangement from others, nor a clear 
restriction in affect.  There was no indication of a 
foreshortened future.  Regarding arousal symptoms, the 
veteran complained of some sleep difficulties, which were 
helped by medicine.  

Objective findings from August 2002 revealed him to be 
casually dressed and groomed and appeared in no acute 
distress.  As the interview progressed, he did appear 
somewhat anxious but generally did not appear overtly 
anxious.  He was felt to be a reliable historian and there 
were no unusual mannerisms or tics.  Eye contact was pretty 
good and speech was unremarkable.  His mood was euthymic but 
anxious and his affect was slightly anxious.  There was no 
evidence of a thought disorder such as psychosis.  There was 
also no evidence of major concentration or memory 
disturbances.  Judgment and insight were pretty good.  There 
was no indication that he would not be able to manage funds 
that he otherwise may be entitled to.  The diagnostic 
impression was PTSD with no prominent psychosocial stressors 
noted at this time with the exception of chronic anxious 
symptoms and feelings.  GAF score was 65-75.  The veteran 
reported that his symptoms were better since being treated 
with current psychotropic medication.  He seemed to be doing 
fine without therapy, but if he felt stressed or anxious it 
would be resume talking therapy.  

VA treatment notes from September 2002 to August 2003 reflect 
ongoing treatment for PTSD symptoms including nightmares and 
problems sleeping reported in October 2002 and of "stress" 
in January 2003.  He was recommended to continue taking 
medication and increase the dose of antidepressants in 
January 2003.  An April 2003 psychiatry follow up revealed no 
complaints to offer at the time other than sleep disturbances 
off and on.  

The report of an August 2003 VA exam reveals that the veteran 
was retired power plant operator who had planned to return to 
work but was stopped by a back injury.  He was noted to be 
married to his wife for 28 years.  He was taking medication 
for his PTSD symptoms but not counseling.  His subjective 
complaints were that he continued to struggle with PTSD and 
that his dreams were getting worse over the past year.  He 
still woke up around 5:00 am even though he wasn't sleeping.  
He kept having dreams about incidents that took place in 
Vietnam.  He continued to describe the host of symptoms that 
he experienced the last time incurring intrusive 
recollections about his experiences.  He continued to 
complain of tense feelings and depressive feelings and 
intrusive thoughts.  

The veteran's wife was interviewed in this August 2003 VA 
examination and she reported that her spouse was sometimes 
good and sometimes bad, but seemed to be depressed a lot.  He 
did not seem to enjoy socializing as much.  He was unable to 
sleep.  His wife reported that he used to cry a lot in the 
family room and would not talk about things, but has gotten 
better with this over time.  She indicated that he did not 
want to talk for about four days after he saw the Vietnam 
Wall.  She described him as very pessimistic and always 
worried about mortality.  She described him as having some 
paranoid thoughts that people did not like him and he seemed 
obsessed about things in general and touchy about certain 
things.  She expressed that he was a wonderful husband and 
father, but was avoidant of crowds.  This caused him to avoid 
sitting in the bleachers and leaving early at football games.  
She indicated that he was depressed after his best friend 
visited him.  He refused to attend group treatment or 
counseling.  She suggested that the veteran had too much time 
on his hands and had survivor guilt.

The examiner noted that the veteran continued to describe 
PTSD type symptoms such as avoidance symptoms and persistent 
arousal symptoms.  He seemed to have a problem regarding 
trying to avoid talking and thinking about his experiences 
and so on.  There were also psychogenic amnesic symptoms 
noted and continued to be present.  Avoidance symptoms 
regarding crowds and things of this nature continued to be 
present.  There was no clear detachment and estrangement 
noted from others but there did appear to be slight evidence 
of avoidance.  He had good friends but he was sensitive 
interpersonally it appeared.  In terms of arousal symptoms, 
he continued to have sleep problems.  He complained of 
concentration difficulties, had startle responses to things 
and exhibited hypervigilant symptoms.  These appeared to be 
present.  He continued to describe arousal symptoms in 
general.  

Objective findings from the August 2003 VA examination 
revealed the veteran to be casually dressed, cooperative and 
polite.  He appeared to be a reliable historian.  He saw no 
unusual mannerisms or tics.  He displayed pretty good eye 
contact and his speech was normal.  His affect was dysphonic 
appearing and somewhat restricted.  No homicidal or suicidal 
thoughts were noted.  There was no evidence of a thought 
disorder such as psychosis.  There was also no evidence of 
major concentration or memory disturbances.  Judgment and 
insight were pretty good.  There was no indication that he 
would not be able to manage funds that he otherwise may be 
entitled to.  The Axis I diagnosis was PTSD and the axis IV 
diagnosis noted somewhat underdeveloped psychosocial support 
system.  The GAF score was 55-65.  

The examiner opined that the veteran suffered from PTSD 
symptoms.  In terms of functioning, he was functioning as 
well as he could possibly.  He did have some meaningful 
activities and events in his life.  He tried to keep busy by 
walking his dog and doing chores around the house.  He seemed 
to have some meaningful friendships and seemed to be fairly 
content in his marriage.  He described their relationship as 
going well.  However the examiner thought that there was more 
dysfunction than noted before, with functioning in the 55-65 
range.  However, the examiner did not view the veteran's 
impairment as "moderate" as the veteran seemed to have 
friends and seemed to be getting along all right.  However 
the examiner opined that based on the amount of distress 
present it would be prudent to afford a higher evaluation to 
the veteran.  The examiner also opined that the veteran 
should obtain more treatment for his PTSD.  

Upon review of the evidence, the Board finds that the 
veteran's PTSD symptoms result in deficiencies that more 
closely resemble the criteria for a 30 percent evaluation 
than the current 10 percent in effect from the date of 
initial entitlement.  The overall evidence from the 
psychiatric counseling records and the VA examination reports 
between 2001 and 2003 reveals that the veteran's PTSD 
symptoms, including sleep problems, hypervigilant symptoms, 
startle responses and problems with irritability have been 
present for years and have persisted in causing occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), consistent with a 30 percent 
evaluation.  The overall evidence reveals that these symptoms 
have interfered with social and leisure activities, such as 
participating in golfing or attending sports events, due to 
anxiety problems.  

The veteran's GAF scores over the years has been shown to 
fluctuate between a score of 60 from November 2001 to between 
65-75 in August 2002.  The most recent GAF scores shown on 
the August 2003 examination range between 55-65.  Thus the 
lowest scores reflect moderate symptoms while the higher 
scores reflect either mild to minimal symptoms. 

Overall, while the evidence reflects that the veteran's PTSD 
symptoms reflect the criteria for a 30 percent evaluation, 
his symptoms are not shown to more closely resemble the 
criteria for a 50 percent evaluation.  The evidence does not 
show his symptoms to cause occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Both the August 2002 and the August 2003 VA 
examinations showed that the veteran exhibited no evidence of 
a thought disorder or of major concentration or memory 
disturbances.  He was noted to have good relationships with 
his friends and his family, including his wife of nearly 30 
years.  He was noted to control his symptoms with 
medications, but not with therapy.

Overall, the Board finds that the veteran is entitled to a 30 
percent, but no more initial evaluation for his PTSD.

Finally, the evidence does not reflect, nor is it contended 
otherwise, that the schedular criteria are inadequate to 
evaluate the veteran's PTSD.  In that regard, the Board does 
not find that record reflects that the veteran's disability 
on appeal has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In light of 
the foregoing, the Board finds that it is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
ORDER

Entitlement to an initial evaluation of 30 percent, but no 
more, is granted for PTSD. 




	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



